                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

NATALIE MASULLA,                            )
                                                )
       Plaintiff,                               )
                                                )
       v.                                       )          Case No. 18-cv-1745-NJR-RJD
                                                )
VILLAGE OF BETHALTO and ALEX                    )
CAMPBELL,                                       )
                                                )
       Defendants.                              )


                                          ORDER

DALY, Magistrate Judge:

        This matter comes before the Court on the Second Motion for Leave to Amend (Doc. 34)

filed by Plaintiff. Defendants did not file a response. The Court, being fully advised, hereby

GRANTS Plaintiff’s Second Motion for Leave to Amend. Plaintiff is ORDERED to file the

proposed second amended complaint as the Second Amended Complaint by March 22, 2019.

IT IS SO ORDERED.

DATED: March 19, 2019


                                                    s/ Reona J. Daly
                                                    Hon. Reona J. Daly
                                                    United States Magistrate Judge




                                        Page 1 of 1
